ON DENIAL OF PETITION FOR REHEARING
TAYLOR, Justice.
Plaintiff-appellant has filed a petition for rehearing in which he asserts that this court has affirmed an order of the district court which is impossible of performance. He points out that the order dated July 26, 1965, required plaintiff to perform certain acts on or before June 22, 1965. The fact is — as the record shows and as plaintiff's counsel well knows — the order dated July 26, 1965, was made at the close of the hearing had on June 17, 1965, and was reduced to writing by the court July 26, 1965, after plaintiff’s request for the entry of a formal order from which an appeal could be taken, and after plaintiff’s counsel had neglected or declined to prepare and submit such an order for the court’s approval.
Plaintiff’s further contention that the decision herein leaves him without either the property or payment therefor, is without merit. Any further orders necessary to the enforcement of the court’s judgment and the order appealed from, or other disposition of the cause as present circumstances or facts may require, will be made by the district court, after remittitur herein.
Petition denied.
McFADDEN, C. J., McQUADE and SMITH, JJ., and TOWLES, District Judge, concur.